          Case 1:15-cr-00119-SPW Document 34 Filed 09/09/21 Page 1 of 1




                  IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MONTANA
                                BILLINGS DIVISION


  UNITED STATES OF AMERICA,
                                                    CR 15-119-BLG-SPW
                        Plaintiff,

  vs.                                                ORDER


 CODY ALAN CHURCHILL,

                        Defendant.


        Upon the Defendant's Motion to Terminate Supervised Release (Doc. 32),

pursuant to 18 U.S.C. § 3583(e)(1) and Fed. R. Crim. P. 32.1(c)(2), and good cause

being shown,

        IT IS HEREBY ORDERED that the Defendant's motion is GRANTED.


Cody Alan Churchill's supervised release is terminated as ofthe date of this Order.

        The Clerk shall forthwith notify the parties and the U.S. Probation Office of

the making of this Order.

        DATED this ^ day of September, 2021.

                                              SUSAN P. WATTERS
                                              United States District Judge
